225 F.2d 481
Wilbur C. DETERT et al., Appellants,v.UNITED STATES of America.
No. 15353.
United States Court of Appeals Eighth Circuit.
August 19, 1955.

1
Appeal from United States District Court, Southern District of Iowa.


2
D. C. Nolan, William M. Tucker and F. B. Olsen, Iowa City, Iowa, for appellants.


3
Roy L. Stephenson, U. S. Atty., and John C. Stevens, Asst. U. S. Atty., Des Moines, Iowa, for appellee.


4
Appeal from District Court dismissed without costs to either party in this Court, on stipulation of counsel for respective parties.